DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-21 are presented for examination.

Priority
The claim for priority from US 16/195,612, now US Patent 10,701,183, filed on 19 November 2018, which is a continuation of US 15/049,620, now US Patent 10,165,083, filed on 22 February 2016, which is a continuation of US 14/553,832, now US Patent 9,288,608, filed on 25 November 2014, which is a continuation of US 13/403,923, now US Patent 8,938,810, filed on 23 February 2012, which claims priority from US Provisional 61/445,958, filed on 23 February 2011 is duly noted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 4, 8, 11, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mahaffey et al. (US 2010/0210240 A1 and Mahaffey hereinafter).
As to claims 1 and 15, Mahaffey discloses a system and method for remotely securing or recovering a mobile device, the system and method having:
monitoring, via a processor, by an operating system of a first computing device for an occurrence of one or more events of predetermined events associated with the first computing device (0031, lines 1-4; 0032, lines 14-16; 0037, lines 1-4, 17-21; 0040, lines 1-5); 
determining that a first event of the predetermined events has occurred, the first event representing a background activity associated with a first data, the background activity occurring in the operating system of the first computing device (0036, lines 16-23; 0041, lines 9-10); 
in response to determining that the first event has occurred, obtaining first data associated with the background activity occurring on the operating system of the first computing device (0037, lines 17-21; 0040, lines 4-10; 0041, lines 1-13); 
causing an application to initiate on the operating system of the first computing device (prepare reports) (0040, lines 4-8); 
transmitting the first data to the application (0040, lines 4-8; 0041, lines 1-13).

As to claim 8, Mahaffey discloses:
at least one processor (0029, lines 5-7); 
memory storing instructions configured to instruct the at least one processor to (0026, lines 3-8; 0029, lines 2-10): 
monitor by an operating system of a first computing device for occurrence of one or more events of predetermined events associated with the first computing device (0031, lines 1-4; 0032, lines 14-16; 0037, lines 1-4, 17-21; 0040, lines 1-5);
determine that a first event of the predetermined events has occurred, the first event representing a background activity associated with a first data, the background activity occurring in the operating system of the first computing device (0036, lines 16-23; 0041, lines 9-10);
in response to determining that the first event has occurred, obtaining first data associated with the background activity occurring on the operating system of the first computing device (0037, lines 17-21; 0040, lines 4-10; 0041, lines 1-13);
cause an application to initiate on the operating system of the first computing device (prepare reports) (0040, lines 4-8);
transmit the first data to the application (0040, lines 4-8; 0041, lines 1-13).

As to claims 4, 11, and 18, Mahaffey discloses:
wherein the first event further includes receiving a text message (0046, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 9, 10, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey as applied to claims 1, 8, and 15 above, and further in view of Fuller et al. (US Patent 6,167,128 and Fuller hereinafter).
As to claims 2, 9, and 16, Mahaffey fails to specifically disclose:
wherein the first event further includes receiving a phone call.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mahaffey, as taught by Fuller.
Fuller discloses a system and method for controlling a telephone system, the system and method having:
wherein the first event further includes receiving a phone call (col. 2, lines 64-67).
Given the teaching of Fuller, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mahaffey with the teachings of Fuller by receiving a phone call. Fuller recites motivation by disclosing that receiving a phone call allows for its signals to be detected and used for control (col. 2, lines 42-45). It is obvious that the teachings of Fuller would have improved the teachings of Mahaffey by receiving a phone call in order to use its signals for control.

As to claims 3, 10, and 17, Mahaffey fails to specifically disclose:
further comprising the application intercepting the phone call.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mahaffey, as taught by Fuller.
Fuller discloses:
further comprising the application intercepting the phone call (col. 2, line 64-col. 3, line 3).
Given the teaching of Fuller, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mahaffey with the teachings of Fuller by intercepting the phone call. Please refer to the motivation recited above with respect to claims 2, 9, and 16 as to why it is obvious to apply the teachings of Fuller to the teachings of Mahaffey.

	
Claims 5-7, 12-14, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahaffey as applied to claims 4, 11, and 18 above, and further in view of Kienzle et al. (US Patent 7,516,488 B1 and Kienzle hereinafter).
As to claims 5, 12, and 19, Mahaffey fails to specifically disclose:
wherein the text message of the first event includes a website link.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mahaffey, as taught by Kienzle.
Kienzle discloses a system and method for preventing data from being submitted to a remote system, the system and method having:
wherein the text message of the first event includes a website link (col. 2, lines 60-64).
Given the teaching of Kienzle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mahaffey with the teachings of Kienzle by using a text message with a website link. Kienzle recites motivation by disclosing that using a link in a text message in order to connect to a system (col. 2, lines 60-67). It is obvious that the teachings of Kienzle would have improved the teachings of Mahaffey by using a link in a text message in order to connect to a system.

As to claims 6, 13, and 20, Mahaffey fails to specifically disclose:
further comprising the application intercepting the text message, and analyzing the website link.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mahaffey, as taught by Kienzle.
Kienzle discloses:
further comprising the application intercepting the text message, and analyzing the website link (col. 2, lines 60-66).
Given the teaching of Kienzle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mahaffey with the teachings of Kienzle by analyzing a website link. Please refer to the motivation recited above with respect to claims 5, 12, and 19 as to why it is obvious to apply the teachings of Kienzle to the teachings of Mahaffey.

As to claims 7, 14, and 21, Mahaffey fails to specifically disclose:
wherein a second application is launched in response to the website link analysis.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Mahaffey, as taught by Kienzle.
Kienzle discloses:
wherein a second application is launched in response to the website link analysis (col. 3, lines 1-3).
Given the teaching of Kienzle, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Mahaffey with the teachings of Kienzle by launching a second application. Kienzle recites motivation by disclosing that redirecting to an analysis site for execution of analysis allows for legitimacy to be determined (col. 3, lines 1-3). It is obvious that the teachings of Kienzle would have improved the teachings of Mahaffey by launching a second application in order to determine legitimacy.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper et al. (US 2011/0106617 A1) discloses a system and method for processing a query using human assistants.
Loeb et al. (US Patent 7,813,743 B1) discloses a system and method for location dependent non-commercial messaging.
Myers et al. (US 2005/0216564 A1) discloses a system and method for analysis of electronic communications containing imagery.
Ramakrishnan et al. (US 2011/0270766 A1) discloses a system and method for internet based offer routing and workflow engine.
Richardson et al. (US 2020/0287991 A1) discloses a system and method for monitoring a computing device to automatically obtain data in response to detecting background activity.
Talbot et al. (US 2022/0095698 A1) discloses a system and method for smoking substitute devices.
Vosseler (US 2003/0126240 A1) discloses a system and method for monitoring objects in an IT network.
Zaltzman et al. (US 2009/0132689 A1) discloses a system and method for trust based moderation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431